Mr. Chief Justice Shepard,
dissenting in part:
Unable to concur entirely in the modified decree directed to be entered in this case, it is proper to state the grounds of my conclusion. ,
1. tó. conspiracy is rightly defined to be a combination of two or more persons to accomplish something that is unlawful, or to accomplish something that is not unlawful by the use of unlawful means^
The logical deduction is, that a thing which is lawful when done by one person does not become unlawful when done by two or more persons in combination, provided no unlawful means are agreed upon or used. This doctrine having been denied by *127some of the English judges, in cases arising out of trades disputes, it was finally settled by act of Parliament. The 6th section of the statute, adopted December 21, 1906, reads as follows : “An act done in pursuance of an agreement or combination by two or more persons shall, if done in contemplation or furtherance of a trade dispute, not be actionable unless the act, if done without any such agreement or combination, would be actionable.” Public Acts 6 Edw. VII. chap. 47. The courts of this country, without the aid of statute, have now generally agreed that this is the doctrine of the common law. It has been declared by McSherry, Ch. J., as follows: ^Employees have a perfect legal right to fix a price upon their labor, and to refuse to work unless that price is obtained. They have that right both as individuals and in combination. They may organize to improve their condition, and to secure better wages. They may even use persuasion to have others join their organization. They have an unquestionable right to present their cause to the public in newspapers or circulars in a peaceable way, but with no attempt at coercion. If ruin to the employer results from their peaceable assertion of these rights, it is a damage without remedy. But the law does not permit either employer or employee to use force, violence, threats of force or threats of violence, intimidation or coercions? My Maryland Lodge No. 186 of Machinists v. Adt (1905) 100 Md. 238, 249, 68 L.R.A. 752, 59 Atl. 721; see also, National Protective Asso. v. Cumming, 170 N. Y. 315, 321, 58 L.R.A. 135, 88 Am. St. Rep. 648, 63 N. E. 369, and dissenting opinion of Vann, J., at p. 339.
2. One person may not only cease to labor for another without liability to action, but may also cease or decline to further purchase his goods, or to have any business relations with him.
This, being lawful for one person to do, does not become unlawful Avhen tAvo or more persons, impelled by a like motive, voluntarily agree to do the same thing. Consequently, the persons composing the organization of the Federation of Labor had a legal right to agree together not to purchase the goods of the Buck’s Stove & Range Company. Refusing to purchase those goods does not constitute a “boycott” in the legal sense. A boy*128cott, in this sense, must amount to what has been sometimes called a “secondary boycott.” In the language of Brown, J., delivering the opinion of the supreme court of Minnesota: “A boycott may be defined to be a combination of several persons to cause a loss to a third person by causing others, against their will, to withdraw from him their beneficial business intercourse through threats that, unless a compliance with their demands be made, the persons forming the combination will cause loss or injury to him; or an organization formed to exclude a person from business relations with others by persuasion, intimidation, and other acts, which tend to. violence, and thereby cause him, through fear of resulting injury, to submit to dictation in the management of his affairs.” Gray v. Building Trades Counsel, 91 Minn. 171, 179, 63 L.R.A. 753, 103 Am. St. Rep. 477, 97 N. W. 663, 1118, 1 A. & E. Ann. Cas. 172; see also My Maryland Lodge No. 186 of Machinists v. Adt, 100 Md. 248, 68 L.R.A. 752, 59 Atl. 721; 8 Cyc. Law & Proc. p. 639.
4¿>o long, therefore, as the members of the Federation of Labor contented themselves with refusing to purchase the goods of the Buck’s Stove & Rrange Company, from it or from others, their combination was not illegal. But when they exceeded that limit and extended their purpose to the attempted coercion of other persons to compel them, against their will, to cease business relations with the company, the combination became unlawful. It is unlawful for one man to do such an act, and a combination of two or more to do it becomes a conspiracy as heretofore define^ That there was such a conspiracy is shown by the evidence of the attempts made to coerce the St. Louis House-furnishing Company and other customers of the Buck’s Stove & Range Company, into refusing to have further business relations with that company; which attempts were successful in several instances. To constitute this coercion, I do not consider it essentiaLthat it shall amount to violence orthreafi~SryioI^^EI to personor property. It may consist of any act or acts reasom ablv calculated to overcome the will of the party operated upon, ^nmanyinstances, as illustrated by the testimony in this case, threats to cease all business relations with an independent dealer *129unless he shall cease to do business with a party named by the threateners may be as effective to compel him to take action against his judgment and will, as threats of actual violence.^,:.'To the extent that all such coercion of third persons is restrained, I concur in the modified decree.
3. Assuming that the publication of the Buck’s Stove & Range Company in the “We Don’t Patronize” column of the American Federationist was a step in the formation of a conspiracy to coerce independent dealers into refusing to have further business relations with that company, I cannot agree that the publication can be restrained for that reason. Regardless of its character or purpose, the publication is protected from restraint, in my opinion, by the 1st Amendment of the Constitution, which forbids any law abridging the freedom of the press.
The liberty of the press became an established principle of the British Constitution after a long and arduous struggle, and consists in complete freedom from any kind of restraint. In the language of Macaulay, it “has done more for liberty and civilization than the Great Charter or the Bill of Rights.” DeLolme, whose treatise was published before our Constitution was framed, defined its meaning as follows: “The liberty of the press, as established in England, consists * * * in this, that neither the courts of justice nor any other judges whatever are authorized to take notice of writings intended for the press, but are confined to those which are actually printed, and must in these cases proceed by the trial by jury.” Const, of England, -chap. 10. Blackstone discusses the principle thus: “The liberty of the press is indeed essential to the nature of a free state; but this consists in laying no previous restraints upon publications, and not in freedom from censure for criminal matter when published. Every freeman has an undoubted right to lay what sentiments he pleases before the public: to forbid this is to destroy the freedom of the press; but, if he publishes what is improper, mischievous, or illegal, he must take the consequences of his own temerity. To subject the press to the restrictive power of a licensor, as was formerly done, both before and since the revolution, is to subject all freedom of sentiment to the prejudices of *130one man, and make Mm the arbitrary and infallible judge of all controverted points in learning, religion, and government. But to punish (as the law does at present) any dangerous or offensive writings which, when published, shall, on a fair and impartial trial, be adjudged of a pernicious tendency, is necessary for the preservation of peace and good order, of government and religion, — the only solid foundátions of civil liberty. Thus the will of individuals is still left free: the abuse only of that free will is the object of legal punishment. * * * The only plausible argument heretofore used for the restraining the just freedom of the press, ‘that it was necessary to prevent the daily abuse of it,’ will entirely lose its force when it is shown (by a seasonable exertion of the laws) that the press cannot be abused to any bad purpose without incurring a suitable punishment : whereas it never can be used to any good one when under the control of an inspector. So true it will be found that to censure the licentiousness, is to maintain the liberty, of the press.” 4 Bl. Com. 151.
The framers of our State and Federal Constitutions were compelled to choose between the danger to free institutions that would result from any abridgment of the freedom of the press, and the evils that attend the abuse of that freedom through the frequent publication of matter calculated to wound feelings, injure character and rights of property, and provoke the disturbance of the peace. They preferred to risk the latter evil. For it there is some remedy, though of ter inadequate, through civil actions. and • criminal prosecutions. On the other hand, there is no remedy for the mischief of censorship and restraint.
“It has, accordingly,” says Chancellor Kent, “become a constitutional principle in this country that ‘every citizen may freely speak, write, and publish his sentiments on all subjects, being responsible for the abuse of that right, and that no law can rightfully be passéd to restrain or abridge the freedom of speech or the press.’ ” 2 Kent, Com. 17. Courts of equity cannot act as censors of the press, or abridge its freedom by the exercise of any character of restraint. They have no inherent power to exercise a jurisdiction that the Constitution forbids to be con*131ferred upon. them. They have invariably denied their jurisdiction to restrain the publication of libels of any and every character. This has been sometimes ascribed to the principle that they have no jurisdiction to prevent the commission of crime; but this is not a satisfactory explanation. Undoubtedly, a court of equity has no criminal jurisdiction, and will not undertake to restrain the commission of a crime merely. But, when the threatened criminal act will also work an irreparable injury to property or rights of a pecuniary character, the jurisdiction to restrain or arrest its commission is equally undoubted. Re Debs, 158 U. S. 564, 593, 39 L. ed. 1092, 1105, 15 Sup Ct. Rep. 900. The publication of libelous matter is a criminal act, but it frequently, if not generally, also, works a serious injury to property rights. In case, then, of a threatened publication of a libel from which pecuniary injury would necessarily flow, there must be found some other ground for the denial of jurisdiction to prevent the injury.
The true'ground for the denial of jurisdiction to restrain the publication of a libel destructive of property is that the exercise of such jurisdiction would amount to an abridgment of the freedom of the press by establishing a censorship over the press so enjoined. The soundness of this view is demonstrated in an able opinion by Fenner, L, speaking for the supreme court of Louisiana, in such a case. State ex rel. Liversey v. Civil Dist. Judge, 34 La. Ann. 741, 745. He says: “There would be no safe course, except to take the opinion of the judge beforehand, or to abstain entirely from alluding to the plaintiff. What- more complete censorship could be established ? Under the operation of such a law, with a subservient or corrupt judiciary, the press might be completely muzzled, and its just influence upon public opinion entirely paralyzed. Such powers do not exist in courts, and they have been constantly disclaimed by the highest tribunals of England and America. It has passed into a settled z’ule of jurisprudence that ‘courts of equity will not lend their aid to enjoin the publication of libels or works of a libelous nature; even though the libelous publication is calculated to in*132jure the credit, business, or character of the person against whom it is directed.’ ”
In view, then, of the provision of the 1st Amendment, I can come to no other conclusion than that the only remedy for libelous, or otherwise malicious, wrongful, and injurious publications is by civil action for damages, and criminal prosecution. There is no power to restrain the publication.
For the reasons given I cannot agree to the terms of the decree as modified. In my opinion, it should be modified so as to restrain the acts, only, by which other persons have been or may be coerced into ceasing from business relations with the Buck’s Stove & Range Company; but so as not to restrain the publication of the name of that company in the “We Don’t Patronize” columns of the American Federationist, no matter what the object of such publication may be suspected or believed to be.
In what has been said, I am not to be understood as intimating that, because a publication of any character cannot be .re,-, "sffaíñedTit mav-uotr-liecomer acSonable orIpunishable by some oncTof the .processes-of _ the law, when shown to have beeh made as an act, or one of a series of acts, in furtherance of the objects involved.